UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6962



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL TRACY HARMON, a/k/a Mike, a/k/a Mikey,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:99-cr-00023-RBS-13)


Submitted: July 25, 2006                      Decided: August 3, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Tracy Harmon, Appellant Pro Se. Fernando Groene, OFFICE OF
THE UNITED STATES ATTORNEY, Newport News, Virginia, Robert Joseph
Seidel, Jr., Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael Tracy Harmon appeals the district court’s orders

denying Harmon’s motion for relief under 18 U.S.C. § 3582(c)(2)

(2000), and Harmon’s motions for reconsideration of that order. We

have reviewed the record and affirm the denial of the underlying

order for the reasons stated by the district court.     In addition,

we find no abuse of the district court’s discretion in denying the

motions for reconsideration.    United States v. Williams, 674 F.2d

310, 312 (4th Cir. 1982).      Accordingly, we affirm the district

court’s orders.   United States v. Harmon, No. 2:99-cr-00023-RBS-13

(E.D. Va. Apr. 3, 2006; April 19, 2006; May 2, 2006).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




                                - 2 -